AO 91 (Rev. 11/11) Criminal Complaint 6 6 789.

 

 

 

 

a oO
v ?
UNITED STATES DISTRICT COURT "RECEIVED & FiteD”
for the = S OFFICE pe
- 2
District of Puerto Rico FEB 2] 2019
z
United States of America ) . US DISTRICT COURT =
Vv. ) o SAN JUAN, PR
) Case No. e525 990"
ELIMAR ALICIA CHARDON SIERRA 19- YH UM)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of February 5, 2019 in the county of San Juan in the
Judicial District of Puerto Rico , the defendant(s) violated:
Code Section Offense Description
47 U.S.C. § 223(a)(1)(E) Repeated harassing communications in interstate commerce.

This criminal complaint is based on these facts:

See attached affidavit. The United States requests detention pursuant to 18 U.S.C. § 3142(f)(2)(B).
Reviewed by AUSA Alexander L. Alum

while

M Continued on the attached sheet.
7 ee

a Complainant's signature
FBI SA Gerald Cavis

Printed name and title

 

Sworn to before me and signed in my presence.

Date; 022072019 HY):

- / — Judge 's signature

City and state: San Juan, Puerto Rico Hon. Bruce J. McGiverin, USMJ
Printed name and title

 
